Bracken, J.,
concurs to affirm the judgment, with the following memorandum, in which Titone, J. P., concurs: I fully concur with the conclusion that the action taken by the police officer in his search for weapons on the person of the defendant was based upon a reasonable suspicion that the officer was in danger of physical injury, that the action undertaken involved the least amount of intrusion upon the person of defendant and that the subsequent seizure of the loaded gun from defendant’s pocket was not illegal and in violation of defendant’s constitutional rights (see People v Benjamin, 51 NY2d 267). With respect to the court’s charge to the jury which properly placed the burden of proof upon the People to prove beyond a reasonable doubt all elements of the crime charged, and which then erroneously referred to such burden in terms of “moral certainty”, no objections were taken nor were any requests made by defendant with respect to such charge and accordingly the error was not preserved for review (People v Thomas, 50 NY2d 467; CPL 470.05, subd 2). Moreover, in light of the overwhelming evidence of defendant’s unlawful possession of the loaded weapon, a reversal as a matter of discretion in the interest of justice is not warranted (CPL 470.15, subd 3, par [c]; People v Crimmins, 36 NY2d 230). I would note that the prosecutor’s summation, wherein he requested the jury to return a vote of “no more guns on these city streets, and that the defendant is guilty as charged”, and his further attempt in summation to bolster the credibility of the prosecution witnesses, did not constitute fair comment. The trial court, however, timely intervened in both instances, including the giving of curative instructions, so as to negate any prejudice that might have resulted from such improper comments.